Title: From John Adams to Benjamin Rush, with Postscript by Abigail Adams, 8 February 1778
From: Adams, John,Adams, Abigail
To: Rush, Benjamin


     
      My dear Sir
      Braintree February 8. 1778
     
     Two Days ago, I was favoured with your polite and elegant Letter of January 22. I have received so many of your Letters, within a few Months, containing such important Matter, in So masterly a style, that I am ashamed to confess I have answered but one of them, and that only with a few Lines. I beg you would not impute this omission to Inattention, Negligence, or Want of Regard, but to its true Cause a Confusion of Business. I beg Leave to assure you that I hold your Correspondence, inestimable, and will do every Thing in my Power to cultivate it.
     Whether I shall be able to render, any valuable Service to our Country in my new Capacity, or not, is to me very uncertain: all I can Say with Confidence is, that whether in that, or any other, I will never knowingly do it any Injury.
     In Spight of all the Reflections that are cast upon human Nature, and of all the Satyrs on Mankind, and especially on Courts, I have ever found or thought that I found Honesty to be the best Policy, and it is as true now as it was 3000 years ago, that the honest Man is seldom forsaken.
     Your Sentiment that we are but half taught in the great national Arts of Government and War, are I fear too just. And I fear that the Subject which is at present most essentially connected with our Government and Warefare, I mean Money is least understood of any. I fear the Regulation of Prices will produce ruin sooner than Safty. It will Starve the Army and the Country, if enforced, or I am ignorant of every Principle of, Commerce, Coin and Society. Barter will be the only Trade.
     You are daily looking out for Some great military Character: Have you found none? Let me intreat you my Friend to look back on the Course of this War, and especially through the last Campaign, and then tell me, whether many Countries of the World, have ever furnished more, and greater Examples of Fortitude, Valour, and skill, than our little states have produced. We dont attend enough to our Heroes, and are too indulgent to those of opposite Characters. Barton, Meigs, Green, Smith, Willett, Gansevort, Harkemer, Starks, Arnold, Gates, and many, many others, have exhibited to our View, a series of Actions, which all the Exertions and Skill of our Enemies, have never equalled in the present Contest. I dont mean by this to derogate from the main Army, or its Commander. Brandywine and Germantown, can witness both Bravery and skill tho unfortunate. The great Fault of our officers, is Want of Dilligence and Patience. They dont want Bravery or Knowledge. Let them learn to attend to their Men, to their Cloaths, Diet, Air, Exercise, Medicines, Arms, Accoutrements &c. In short let our Officers learn to keep their Men in Health, and to keep them together at their Duty, not let 2500 Men run away to guard Baggage Waggons through a Country, where there could be no Enemy, and I would answer for the Bravery of our Armies, for their Discipline and good Dispositions. If one may venture to prophecy, I think you will see in another Campaign, Still greater Exertions of Heroism and Magnanimity.
     The Idea that any one Man alone can save Us, is too silly for any Body, but such weak Men as Duche, to harbour for a Moment.
     I am very glad you have not laid down your Commission and I conjure you, by all the Tyes of Friendship to your Country, not to do it. Men who are sensible of the Evils in the hospital De­partment are the most likely to point them out to others, and to suggest Remedies—Patience! Patience! Patience. The first the last and the middle Virtue of a Politician.
     The Lady you mention will not go abroad, a Thousand Reasons are against it. It would be too much Happiness for him, who is your sincere Friend and most humble sert
     
      John Adams
     
     
     P.S. Mrs. Adams presents her Complements to Dr. Rush and thanks him for his kind notice of her, and assures him that she shall stand in need of his prescriptions of Condolance, and should Esteem it an honour to have them Administerd by his Hand, as she is certain from his Skill and judgment in humane virture they would serve as restoratives to the pained Heart, and anxious mind of his Humble Servant
     
      Abigail Adams
     
     
      Be so good Sir as to present my regards to your Lady.
     
    